Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into effective as
of [month]     , 2006 (the “Effective Date”), by and between GSI Commerce, Inc.
(the “Company”) and                                  (the “Executive”). The
Company and the Executive are hereinafter collectively referred to as the
“Parties,” and individually referred to as a “Party”.

RECITALS

WHEREAS, the Executive is presently an officer or key employee of the Company;

WHEREAS, the Board of Directors (the “Board”) of the Company determines that it
is in the best interests of the Company and its stockholders to ensure the
Executive’s continued dedication and active participation in the business of the
Company; and

WHEREAS, in order to induce the Executive to remain in the employ of the Company
and in consideration of the Executive’s agreeing to remain in the employ of the
Company, the parties desire to specify the benefits which shall be due the
Executive in the event that his employment with the Company is terminated under
specified circumstances.

AGREEMENT

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

1. DEFINITIONS.

1.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

1.1.1 Cause. “Cause” means the occurrence of the events described in the
following subsections (a) through (b):

(a) a good faith determination by the Board or the Compensation Committee that
the Executive (i) was grossly negligent or engaged in willful misconduct in the
performance of his duties for the Company, (ii) was convicted of, or entered a
plea of guilty to, a crime constituting a felony or any criminal offense
constituting involving fraud, dishonesty or moral turpitude under the laws of
the United States or any state thereof, other than an automobile offense;
(iii) intentionally and materially violated any contract or agreement between
the Executive and the Company, the Company’s Code of Business Conduct or any of
the Company’s material policies; provided, however, that no act or failure to
act by the Executive shall be deemed to constitute Cause under this subsection
(iii) if done, or omitted to be done, in good faith and with the reasonable
belief that the action or omission was in the best interests of the Company; and



--------------------------------------------------------------------------------

(b) (i) the Company has delivered written notice to the Executive of its
intention to terminate his employment for Cause within ninety (90) days after
the Company has actual knowledge of the facts and circumstances upon which it
seeks to rely as a basis for its right to terminate for Cause, (ii) such notice
sets forth in reasonable detail such facts and circumstances and (iii) the
Executive has failed to correct any of the events listed in Section 1.1.1(a)
above, if such events are reasonably capable of being corrected, within thirty
(30) days following delivery of the Company’s written notice of its intention to
terminate for Cause.

1.1.2 Change in Control. “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(a) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty (50%) of the combined
voting power of the Company’s then outstanding securities other than by virtue
of a merger, consolidation or similar transaction, which is covered by
Section 1.1.2(b). Notwithstanding the foregoing, a Change in Control shall not
be deemed to occur (A) on account of the acquisition of securities of the
Company from the Company by an investor, any affiliate (as such term is defined
in Rule 405 of the Securities Act) thereof or any other Exchange Act Person in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

(b) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (i) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (ii) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(c) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;



--------------------------------------------------------------------------------

(d) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition;

(e) individuals who, on the Effective Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that if the appointment or election (or nomination for
election) of any new director was approved or recommended by a majority vote of
the Incumbent Board, such new director shall, for purposes of this Agreement, be
considered a member of the Incumbent Board.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

1.1.3 Code. “Code” means the Internal Revenue Code of 1986, as amended.

1.1.4 Disability. “Disability” means (a) the Executive has suffered a physical
or mental sickness or injury that impairs the Executive’s ability to
substantially perform the Executive’s full-time duties with the Company for a
period of one hundred eighty (180) consecutive days and that qualifies the
Executive for benefits under the Company’s group long-term disability plan, and
(b) the Executive has not substantially returned to full time employment within
thirty (30) days after the Company gives the Executive notice that he or she is
being terminated by the Company due to the sickness or injury specified in
clause (a) of this Section 1.1.4.

1.1.5 Entity. “Entity” means a corporation, partnership, limited liability
company or other entity.

1.1.6 Equity Award. “Equity Award” means any stock option, restricted stock
award, restricted stock unit or other equity incentive award of any type granted
by the Company to the Executive, whether granted before, on or after the
Effective Date, as the same may be adjusted or converted as a result of any
recapitalization, stock dividend, spin-off or similar event.

1.1.7 Equity Plan. “Equity Plan” means any stock option plan, restricted stock
plan or other equity incentive or equity compensation plan of the Company.

1.1.8 Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.1.9 Exchange Act Person. “Exchange Act Person” means any natural person,
Entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act), except that “Exchange Act Person” shall not include (i) the Company or any
Affiliate, (ii) any employee benefit plan of the Company or any Affiliate or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Affiliate, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) an Entity Owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their Ownership of stock of the Company; or (v) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the Effective Date, is the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities.

1.1.10 Good Reason. “Good Reason” means, with respect to the Executive, the
occurrence of one or more of the following events or conditions, without the
Executive’s express prior written consent (which may be withheld for any reason
or no reason), provided that upon the first occurrence of any such event or
condition, the Executive shall have given the Company notice that he or she is
resigning his or her employment with the Company due to the occurrence of such
event or condition and the Company shall not have corrected the situation within
ten (10) days after the Executive gives such notice:

(a) a material reduction in the Executive’s duties, positions, titles, offices,
authority or responsibilities relative to the duties, position, titles, offices,
authority or responsibilities in effect immediately prior to the Change in
Control; the assignment to the Executive of any duties or responsibilities that
are substantially inconsistent with the Executive’s duties, positions, titles,
offices, authority or responsibilities as in effect immediately before such
assignment; or any removal of the Executive from or failure to reappoint or
reelect the Executive to any of such positions, titles or offices; provided that
any of the foregoing that result solely from the fact that the Company is no
longer a publicly traded and listed company shall not by itself constitute Good
Reason under this Section 1.1.10(i);

(b) a reduction in the Executive’s base salary as in effect immediately prior to
the Change in Control;

(c) a reduction in the Executive’s bonus or other cash incentive compensation
opportunity as in effect immediately prior to the Change in Control; a reduction
or negative change in the Executive’s equity award or other long-term non-cash
incentive opportunities (the value of which is measured as of the date of grant
using a reasonable valuation methodology consistently applied); or a reduction
or negative change in the Executive’s benefits other than base salary, bonus or
other cash and non cash incentive compensation as in effect immediately prior to
the Change in Control; provided, however, that Good Reason shall not exist under
this Section 1.1.10(c) if after a Change in Control, the Company offers the
Executive a range of cash and non-cash bonus and incentive opportunities and
other benefits which, taken as a whole, are comparable to the cash and non-cash
bonus and incentive opportunities and other benefits provided to the Executive
immediately prior to the Change in Control;

(e) the failure of the Company to timely pay or provide to the Executive any
portion of the Executive’s compensation or benefits then due to the Executive;



--------------------------------------------------------------------------------

(f) a relocation of the Executive’s principal place of employment that will
result in an increase of more than thirty (30) miles in the Executive’s one-way
commute as compared to the Executive’s one-way commute prior to the Change of
Control;

(g) any material breach by the Company of this Agreement or any other material
agreement between the Company and the Executive, including any employment
agreement, indemnification agreement or agreement relating to any Equity Award;
or

(h) the failure by the Company to obtain, before a Change in Control occurs, an
agreement in writing from any successors and assigns to all or substantially all
of the business or assets of the Company to assume and agree to perform this
Agreement unless otherwise assumed by such successors and assigns by operation
of law.

1.1.11 “Own,” “Owned,” “Owner,” “Ownership”. A person or Entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

1.1.12 Securities Act. “Securities Act” means the Securities Act of 1933, as
amended.

1.1.13 Subsidiary. “Subsidiary” means, with respect to the Company (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company and (ii) any partnership in which the Company
has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).

2. TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL.

2.1 Termination by the Company without Cause; Resignation by the Executive for
Good Reason. If within ninety (90) days before or
                                 (    ) days following a Change in Control, the
Company terminates the Executive’s employment without Cause or the Executive
resigns for Good Reason, then notwithstanding any contrary provision contained
in any of the Executive’s outstanding Equity Awards or in any of the Company’s
Equity Plans, all Equity Awards held by the Executive shall immediately become
fully vested, all restrictions set forth in such Equity Awards related to the
passage of time and/or continued employment shall immediately lapse, all option
shares and other rights exercisable under such Equity Awards shall immediately
become fully exercisable, and the Executive shall have continued exercisability
of each Company stock option and stock appreciation right held by the Executive
(if any) for the remaining term of each such Equity Award; provided, however,
that for stock options and stock appreciation rights granted prior to the
Effective Date, such period shall not exceed the latest date possible that would
not cause such option or stock appreciation right to become subject to
Section 409A of the Code.



--------------------------------------------------------------------------------

2.2 Release. The Executive shall not receive any of the benefits set forth under
Section 2.1 hereof, unless and until, the Executive furnishes the Company with
an effective waiver and release of claims (the “Release”) in the form attached
hereto as Exhibit A.

2.3 Termination for Death, Disability or Cause. Nothing in this Agreement shall
be interpreted to entitle the Executive to any of the rights provided for in
Section 2.1 hereof upon the termination of the Executive’s employment due to
death, Disability or Cause.

2.4 Parachute Payments.

2.4.1 Anything in this Agreement to the contrary notwithstanding, if any benefit
the Executive would receive from the Company pursuant to this Agreement or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion of the
Payment, up to and including the total Payment, whichever amount, after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in the Executive’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If acceleration of vesting of stock award
compensation is to be reduced so that the Payment equals the Reduced Amount,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of the Executive’s stock awards unless the Executive elects in writing
a different order for cancellation.

2.4.2 The Company shall appoint a nationally recognized independent accounting
firm to make the determinations required hereunder, which accounting firm shall
not then be serving as accountant or auditor for the individual, entity or group
that effected the Change in Control. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

2.4.3 The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Executive within fifteen (15) calendar days after the date
on which the Executive’s right to a Payment is triggered (if requested at that
time by the Company or the Executive) or such other time as requested by the
Company or the Executive. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Company and the Executive with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to such Payment. The Company shall be entitled to rely upon
the accounting firm’s determinations, which shall be final and binding on all
persons.



--------------------------------------------------------------------------------

2.5 Mitigation; Exclusivity of Benefits.

2.5.1 The Executive shall not be required to mitigate the amount of any benefits
under this Agreement by seeking other employment or otherwise. The benefits to
be provided pursuant to Section 2.1 hereof shall not be reduced by any
compensation or benefits payable or provided to the Executive as a result of
employment by another employer after the date of termination or otherwise.

2.5.2 The specific arrangements referred to in this Agreement are not intended
to exclude any other benefits which may be available to the Executive upon a
termination of employment with the Company pursuant to any other agreement
between the Company and the Executive, including any employment or severance
agreement.

3. WITHHOLDING.

All payments required to be made by the Company under this Agreement to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Company may reasonably determine
should be withheld pursuant to any applicable law or regulation.

4. NATURE OF EMPLOYMENT AND OBLIGATIONS.

4.1 Nothing contained in this Agreement shall be deemed to create anything other
than a terminable at will employment relationship between the Company and the
Executive, and the Company may terminate the Executive’s employment at any time,
subject to providing any benefits specified in this Agreement in accordance with
the terms of this Agreement and subject to any other agreement between the
Company and the Executive.

4.2 Nothing contained in this Agreement shall create or require the Company to
create a trust of any kind to fund any benefits which may be payable under this
Agreement, and to the extent that the Executive acquires a right to receive
benefits from the Company under this Agreement, such right shall be no greater
than the right of any unsecured general creditor of the Company.

5. ASSIGNMENT AND BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives. Neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by the Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. The Company shall use its best
efforts to require any successors and assigns to all or substantially all of the
business or assets of the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to expressly assume and agree in writing to
be bound by this Agreement and to perform the Company’s obligations under this
Agreement in the same manner and to the same extent that the Company would have
been required to perform such obligations had no succession or assignment taken
place; provided that no such assumption or agreement by such successors and
assigns shall relieve the Company of any of its obligations under this
Agreement.



--------------------------------------------------------------------------------

6. CHOICE OF LAW, JURISDICTION AND WAIVER OF JURY TRIAL.

This Agreement is made and intended to be performed primarily within the state
of Pennsylvania. This Agreement shall be construed and interpreted in accordance
with the internal laws of the state of Pennsylvania (without giving effect to
principles of conflicts of law). Each of the parties irrevocably consents to
service of process by certified mail, return receipt requested, postage prepaid,
to the address at which such party is to receive notice in accordance herewith.
Each of the parties irrevocably consents to the jurisdiction of the state courts
in Montgomery County, Pennsylvania and the federal courts in the Eastern
District of Pennsylvania in any and all actions between the parties arising
hereunder. THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY AS TO ALL
CLAIMS UNDER THIS AGREEMENT.

7. LEGAL FEES AND EXPENSES.

The Company shall pay or reimburse the Executive on an after-tax basis for all
costs and expenses (including court costs and reasonable legal fees and expenses
that reflect common practice with respect to the matters involved) incurred by
the Executive as a result of any claim, action or proceeding arising out of this
Agreement or the contesting, disputing or enforcing of any provision, right or
obligation under this Agreement, except where it is finally determined that the
Executive’s position was substantially without merit and asserted in bad faith.

8. INTEGRATION.

Except as may otherwise be provided herein, this Agreement, including Exhibit A,
contains the complete, final and exclusive agreement of the Parties relating to
the terms and conditions contained herein, and supersedes all prior and
contemporaneous oral and written agreements or arrangements between the Parties
relating to the matters agreed to in this Agreement. Notwithstanding the
foregoing, this Agreement shall not have any effect upon any other employment
agreement, severance agreement, employee agreement, indemnification agreement,
confidentiality agreement, Equity Awards, Equity Plan, bonus plans, benefit
plans and other agreements or arrangements in effect between the Company and the
Executive other than as expressly provided for in this Agreement. No provision
of any future Equity Award, Equity Plan or other agreement between the Company
and the Executive shall constitute a modification to any provision of this
Agreement, even if such future provision is inconsistent with a provision of
this Agreement, unless and only to the extent that such future provision
specifically refers to this Agreement and includes a statement that the parties
expressly intend to modify a provision of this Agreement. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not expressly set
forth in this Agreement.

9. AMENDMENT.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and a director who is duly authorized by the Board to
sign on their behalf.



--------------------------------------------------------------------------------

10. WAIVER.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
waiver is claimed, and any waiver or any such term, covenant, condition or
breach shall be narrowly construed to apply only to the specific circumstances
in which it is given and shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.
No failure to exercise or delay in exercising any power, right, privilege or
remedy under this Agreement, and no course of dealing between the Parties with
respect to any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy under this Agreement.

11. SEVERABILITY.

The finding by a court of competent jurisdiction or other authorized body of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. The invalid or unenforceable term or provision shall be modified or
replaced with a valid and enforceable term or provision which most accurately
represents the Parties’ intention with respect to the invalid or unenforceable
term or provision.

12. INTERPRETATION AND CONSTRUCTION.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. The Executive has been
encouraged to consult with the Executive’s own independent counsel and tax
advisors with respect to the terms of this Agreement. The Parties acknowledge
that each Party or its counsel has reviewed and revised, or had an opportunity
to review and revise, this Agreement, and any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

13. COUNTERPARTS.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall constitute one and the same
instrument, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one original counterpart hereof.

14. NOTICES.

All notices and all other communications provided for in this Agreement
(including any notice of termination or resignation of employment) shall be in
writing and shall be deemed to be duly given, delivered and received by the
intended recipient as follows: (a) if personally delivered, on the business day
after it is sent (as evidenced by the receipt of a reputable personal delivery
service); (b) if mailed by certified or registered mail, postage prepaid, return
receipt requested, four (4) business days after such mailing (as evidenced by
the



--------------------------------------------------------------------------------

receipt for the certified or registered mail); (c) if sent by overnight delivery
service, delivery charges prepaid, on the second business day after it is sent
(as evidenced by the receipt of a reputable overnight delivery service); or
(d) if sent by fax or e-mail, on the business day after it is sent, if confirmed
within forty-eight (48) hours thereafter by a signed original sent in one of the
manners set forth in clauses (a) through (c) above. Notices shall be addressed
to the parties at their respective addresses last given by each party to the
other, and all notices to the Company shall be directed to the attention of the
Chairman of the Board with a copy to the Secretary. Each party shall keep the
other informed of its current mailing address, street address (if different),
fax number (if available) and e-mail address.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

GSI COMMERCE, INC.

 

[NAME]

[TITLE]

 

EXECUTIVE

 

[NAME]

[TITLE]

[Signature page to Change in Control Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the benefits and mutual agreements set forth in the Change
in Control Agreement dated [month]     , 2006 (the “Agreement”), between GSI
Commerce, Inc, (the “Company”) and                                  (the
“Executive”), to which this form is attached, the Executive, intending to be
legally bound, agrees to the following release and waiver (“Release and
Waiver”):

1. In exchange for the consideration provided to the Executive by the Agreement
that the Executive is not otherwise entitled to receive and the other
commitments of the Company in the Agreement, the Executive and his or her heirs,
representatives, agents and attorneys hereby generally and completely releases
the Company and its directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates and assigns from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct or omissions occurring prior to the Executive signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to the Executive’s
employment with the Company or the termination of that employment; (2) all
claims related to the Executive’s compensation or benefits from the Company,
including, but not limited to, salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including, but not limited to, claims for
fraud, defamation, emotional distress, and discharge in violation of public
policy; and (5) all federal, state, and local statutory claims, including, but
not limited to, claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the
Pennsylvania Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, this general release specifically excludes any and all claims that
Executive may have in regard to (a) any ongoing severance or employment
obligations of Employer to Executive under the Agreement or any other written
agreement or arrangement between Employer and Executive, including any bonus
plan, benefit plan and other agreement or arrangement, (b) any ongoing
obligations of Employer to Executive under any written stock option agreement,
restricted stock award agreement, restricted stock unit award agreement or other
equity award agreement evidencing an option or other equity award granted or
awarded by Employer to Executive, (c) any indemnification obligations of
Employer to Executive as a former director, officer and/or employee of Employer
or any of its subsidiaries pursuant to Employer’s certificate of incorporation
or bylaws or any indemnification or other written agreement, and (d) any rights
Executive may have under any directors and officers liability insurance policy
of Employer.

Executive also acknowledges that he or she has read and understands Section 1542
of the Pennsylvania Civil Code which reads as follows: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the

 

1.



--------------------------------------------------------------------------------

debtor.” Executive hereby expressly waives and relinquishes all rights and
benefits under that section and any law of any jurisdiction of similar effect
with respect to any claims he or she may have against the Company.

Executive acknowledges that, among other rights, he or she is waiving and
releasing any rights he or she may have under ADEA, that this Release and Waiver
is knowing and voluntary, and that the consideration given for this Release and
Waiver is in addition to anything of value to which he or she was already
entitled as an executive of the Company. Executive further acknowledges that he
or she has been advised, as required by the Older Workers Benefit Protection
Act, that: (a) the release and waiver granted herein does not relate to claims
under the ADEA which may arise after this Release and Waiver is executed; (b) he
or she should consult with an attorney prior to executing this Release and
Waiver; (c) he or she has twenty-one (21) days in which to consider this Release
and Waiver (although he or she may choose voluntarily to execute this Release
and Waiver earlier); (d) he or she has seven (7) days following the execution of
this Release and Waiver to revoke his or her consent to this Release and Waiver;
and (e) this Release and Waiver shall not be effective until the eighth day
after he or she executes this Release and Waiver and the revocation period has
expired (the “Effective Date”).

2. This Release and Waiver, including any referenced documents, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and the Executive with regard to the subject matter hereof. The
Executive is not relying on any promise or representation by the Company that is
not expressly stated herein. This Release and Waiver may only be modified by a
writing signed by both the Executive and a duly authorized member of the Board
of Directors of the Company.

 

Date:                        By:  

 

    EXECUTIVE

 

2.